EXHIBIT 99 MB Financial, Inc. 800 West Madison Street Chicago, Illinois 60607 (888) 422-6562 NASDAQ:MBFI PRESS RELEASE For Information at MB Financial, Inc. contact: Jill York - Vice President and Chief Financial Officer E-Mail: jyork@mbfinancial.com FOR IMMEDIATE RELEASE MB FINANCIAL, INC. REPORTS DECREASE IN PROVISION AND NON-PERFORMING LOANS, STRONG CORE PRE-TAX, PRE-PROVISION EARNINGS, STRONG CAPITAL POSITION CHICAGO, April 27, 2011 – MB Financial, Inc. (NASDAQ: MBFI), the holding company for MB Financial Bank, N.A (“the Bank” or “MB Financial Bank”), announced today first quarter results for 2011.The words “MB Financial,” “the Company,” “we,” “our” and “us” refer to MB Financial, Inc. and its consolidated subsidiaries, unless indicated otherwise.We had net income of $6.9 million and net income available to common stockholders of $4.3 million for the first quarter of 2011 compared to net income of $947 thousand and net loss available to common stockholders of $1.6 million for the first quarter of 2010, and net income of $3.2 million and net income available to common stockholders of $595 thousand for the fourth quarter of 2010. Key items for the quarter were as follows: Credit Quality – Decreased Provision for Loan Losses, Non-Performing Loans, and Non-Performing Assets: · Our provision for loan losses was $40.0 million for the first quarter of 2011, while our net charge-offs were $53.8 million.For the fourth quarter of 2010, our provision for loan losses and net charge-offs were $49.0 million and $50.7 million, respectively. · Our non-performing loans were $318.9 million or 5.01% of total loans as of March 31, 2011, a decrease of $43.5 million from $362.4 million at December 31, 2010.Our allowance for loan losses to non-performing loans was 55.94% as of March 31, 2011 and 53.03% as of December 31, 2010.Including partial charge-offs, our allowance for loan losses to non-performing loans was 70.46% as of March 31, 2011 and 67.66% as of December 31, 2010. · Our non-performing assets were $399.2 million or 3.96% of total assets as of March 31, 2011, a decrease from $434.0 million or 4.21% of total assets as of December 31, 2010. · Our allowance for loan losses to total loans was 2.80% as of March 31, 2011, compared to 2.90% as of December 31, 2010. Core Pre-Tax, Pre-Provision Earnings Remain Strong: · Core pre-tax, pre-provision earnings to risk-weighted assets ratio was 2.81%, or $45.5 million, for the first quarter of 2011, up from 2.41%, or $42.0 million, for the same period in 2010.Core pre-tax, pre-provision earnings decreased from 3.08%, or $52.5 million, from the fourth quarter of 2010.The decrease from the fourth quarter of 2010 was primarily a result of lower net interest income due to lower loan balances, lower lease income compared to a strong fourth quarter, and lower accretion of FDIC indemnification asset. · Net interest income on a fully tax equivalent basis increased to $84.8 million, or by 1.7%, compared to $83.4 million for the first quarter of 2010.Net interest income on a fully tax equivalent basis decreased $2.4 million, or 2.8%, compared to the fourth quarter of 2010.Net interest income was negatively impacted by high levels of near cash liquidity.The high liquidity level reflects our cautiousness in reinvesting cash in the current low interest rate environment. · Net interest margin on a fully tax equivalent basis increased to 3.88% from 3.67% in the first quarter of 2010 and from 3.83% in the fourth quarter of 2010 primarily due to a decrease in cost of funds. · Core other income increased 26.7% to $29.0 million compared to $22.9 million for the first quarter of 2010.Core other income decreased $2.9 million, or 9.2%, compared to the fourth quarter of 2010. Strong Capital Position: · MB Financial Bank significantly exceeds the “Well-Capitalized” threshold established under the regulations of the Office of the Comptroller of the Currency.At March 31, 2011, MB Financial, Inc.’s total risk-based capital ratio was 18.33%, Tier 1 capital to risk-weighted assets ratio was 16.31%, Tier 1 capital to average asset ratio was 11.00% and Tier 1 common capital to risk-weighted assets was 11.01%, compared with 17.75%, 15.75%, 10.66% and 10.61%, respectively, as of December 31, 2010.As of March 31, 2011, total capital was approximately $548.1 million in excess of the “Well-Capitalized” threshold, compared with $524.9 million as of December 31, 2010.Our tangible common equity to tangible assets ratio was 7.73% at March 31, 2011, compared to 7.47% at December 31, 2010.Our tangible common equity to risk-weighted assets ratio was 11.36% at March 31, 2011, compared to 10.94% at December 31, 2010. 5 RESULTS OF OPERATIONS First Quarter Results Net Interest Income Net interest income on a fully tax equivalent basis increased $1.4 million from the first quarter of 2010 and decreased by $2.4 million from the fourth quarter of 2010 to the first quarter of 2011.Our net interest margin, on a fully tax equivalent basis, was 3.88% for the first quarter of 2011 compared to 3.83% in the fourth quarter of 2010 and 3.67% in the first quarter of 2010.The margin increase from the first and fourth quarters of 2010 was primarily due to a decrease in our average cost of funds as a result of an improved deposit mix, downward repricing of interest-bearing deposits and interest recorded on loans that returned to accrual status during the first quarter of 2011.Net interest income was negatively impacted by high levels of liquidity. The high liquidity level reflects our cautiousness in reinvesting cash in the current low interest rate environment. Our non-performing loans reduced net interest margin during the first quarter of 2011, the fourth quarter of 2010 and the first quarter of 2010 by approximately 19 basis points, 23 basis points and 18 basis points, respectively. See the supplemental net interest margin table for further detail. Other Income (in thousands): Three Months Ended March 31, December 31, September 30, June 30, March 31, Core other income: Loan service fees $ Deposit service fees Lease financing, net Brokerage fees Trust and asset management fees Increase in cash surrender value of life insurance Accretion of FDIC indemnification asset - Other operating income Total core other income Non-core other income: (1) Net gain (loss) on sale of investment securities Net gain(loss) on sale of other assets 11 Net gain (loss) recognized on other real estate owned (A) 52 Net loss recognized on other real estate owned related to FDIC transactions (A) - - Acquisition related gains - Increase (decrease) in market value of assets held in trust deferred compensation (A) 7 Total non-core other income Total other income $ Letter denotes the corresponding line items where these non-core other income items reside in the consolidated statements of income as follows:A – Other operating income. Core other income decreased by $2.9 million from the fourth quarter of 2010 to the first quarter of 2011.Net lease financing income decreased mainly as a result of a decrease in the sales of third party equipment maintenance contracts.Lease financing income was strong in the fourth quarter of 2010.Accretion of indemnification asset decreased as expected due to a corresponding decrease in the indemnification asset balance during the first quarter of 2011.The increase in non-core other income was mainly a result of fewer impairments and losses recognized on other real estate owned (“OREO”) in the first quarter of 2011. 6 Core other income increased by $6.1 million from the first quarter of 2010 to the first quarter of 2011.Core deposit service fees increased primarily due to an increase in treasury fees.Net lease financing increased primarily due to an increase in the sales of third party equipment maintenance contracts.Core trust and asset management fees increased primarily due to an increase in assets under management as a result of organic growth and an increase in the market value of assets under management.The Broadway Bank and New Century Bank FDIC-assisted transactions resulted in increased accretion on the corresponding indemnification asset.Prior year accretion related to the Heritage Bank and Benchmark Bank transactions was not significant.Other income increased primarily due to higher ATM and debit card fees.Non-core other income decreased in the first quarter of 2011 compared to the first quarter of 2010 as a result of lower gains on sales of investment securities, partially offset by fewer impairments and losses on OREO compared to the first quarter of 2010. Other Expense (in thousands): Three Months Ended March 31, December 31, September 30, June 30, March 31, Core other expense: Salaries and employee benefits $ Occupancy and equipment expense Computer services expense Advertising and marketing expense Professional and legal expense Brokerage fee expense Telecommunication expense Other intangibles amortization expense FDIC insurance premiums Other real estate expense, net Other operating expenses Total core other expense Non-core other expense: (1) Branch impairment charges - Increase (decrease) in market value of assets held in trust for deferred compensation (A) 7 Total non-core other expense 7 Total other expense $ Letters denote the corresponding line items where these non-core other expense items reside in the consolidated statements of income as follows:A – Salaries and employee benefits. Core other expense increased by $1.7 million from the fourth quarter of 2010 to the first quarter of 2011.Salaries and employee benefits increased mainly due to an increase in payroll taxes and healthcare expense for the quarter.Occupancy and equipment expense increased as a result of increased property taxes, higher maintenance costs and snow removal expenses.Professional and legal expense decreased during the first quarter of 2011 as a result of lower loan remediation expenses.Other real estate expense decreased as a result of an increase in OREO rental income and lower property maintenance expense.Non-core other expense was primarily impacted by a $1.0 million fixed asset impairment charge incurred in the first quarter of 2011 caused by our decision to close a branch. Core other expense increased by $4.0 million from the first quarter of 2010.Salaries and employee benefits expense increased due to problem loan remediation staff added throughout the prior year as well as staff added through the FDIC-assisted transactions completed in the second quarter of 2010.FDIC insurance premiums decreased due to lower deposit balances.As noted above, non-core other expense was primarily impacted by a $1.0 million fixed asset impairment charge. 7 Income Taxes The Company had an income tax benefit of $2.5 million for the three months ended March 31, 2011.Approximately $2.1 million of the income tax benefit recognized was due to an increase in deferred tax assets as a result of the Illinois corporate income tax rate increase which was enacted in the first quarter of 2011. LOAN PORTFOLIO The following table sets forth the composition of the loan portfolio, excluding loans held for sale, as of the dates indicated (dollars in thousands): March 31, December 31, September 30, June 30, March 31, Amount % of Total Amount % of Total Amount % of Total Amount % of Total Amount % of Total Commercial related credits: Commercial loans $ 18% $ 18% $ 19% $ 19% $ 21% Commercial loans collateralized by assignment of lease payments (lease loans) 16% 16% 15% 14% 15% Commercial real estate 33% 33% 33% 34% 38% Construction real estate 6% 6% 6% 7% 9% Total commercial related credits 73% 73% 73% 74% 83% Other loans: Residential real estate 5% 5% 5% 5% 5% Indirect motorcycle 3% 2% 2% 2% 2% Indirect automobile 0% 1% 0% 0% 1% Home equity 6% 6% 6% 6% 6% Consumer loans 1% 1% 1% 1% 1% Total other loans 15% 15% 14% 14% 15% Gross loans excluding covered loans 88% 88% 87% 88% 98% Covered loans (1) 12% 12% 13% 12% 2% Gross loans 100% 100% 100% 100% 100% Allowance for loan losses Net loans $ Covered loans refer to loans we acquired in FDIC-assisted transactions that are subject to loss-sharing agreements with the FDIC. The increase in covered loans from March 31, 2010 to June 30, 2010 was due to the Broadway Bank and New Century Bank FDIC-assisted transactions. 8 ASSET QUALITY The following table presents a summary of non-performing assets, excluding loans held for sale, credit-impaired loans that were acquired as part of our FDIC-assisted transactions (see definition of “purchased credit-impaired loans” below) and OREO related to FDIC-assisted transactions, as of the dates indicated (dollar amounts in thousands): March 31, December 31, September 30, June 30, March 31, Non-performing loans: Non-accrual loans(1) $ Loans 90 days or more past due, still accruing interest - 1 - Total non-performing loans OREO Repossessed vehicles 82 Total non-performing assets $ Total allowance for loan losses (2) Partial charge-offs taken on non-performing loans Allowance for loan losses, including partial charge-offs $ Accruing restructured loans(3) $ - Total non-performing loans to total loans 5.01% 5.48% 5.73% 4.89% 5.04% Total non-performing assets to total assets 3.96% 4.21% 4.26% 3.64% 3.58% Allowance for loan losses to non-performing loans 55.94% 53.03% 49.40% 56.89% 55.01% Allowance for loan losses to non-performing loans, including partial charge-offs taken 70.46% 67.66% 64.78% 69.55% 65.31% Includes $55.3 million of restructured loans on non-accrual status at March 31, 2011. Includes $12.7 million for credit losses on unfunded commitments at March 31, 2011. Accruing restructured loans at March 31, 2011 consists primarily of commercial and commercial real estate loans that have been modified and are performing in accordance with those modified terms. The following table presents a summary of total performing loans greater than 30 days and less than 90 days past due, excluding loans held for sale and credit-impaired loans that were acquired as part of our FDIC-assisted transactions (see definition of “purchased credit-impaired loans” below), as of the dates indicated (dollar amounts in thousands): March 31, December 31, September 30, June 30, March 31, 30 - 59 Days Past Due $ 60 - 89 Days Past Due $ Approximately $11.0 million of performing loans past due are classified as potential problem loans (defined below) as of March 31, 2011, compared to $1.7 million as of December 31, 2010. 9 The following table represents a summary of OREO, excluding OREO related to FDIC-assisted transactions (in thousands): March 31, December 31, September 30, June 30, March 31, Balance at the beginning of quarter $ Transfers in at fair value less estimated costs to sell Fair value adjustments - Net (losses) gains on sales of OREO 52 Cash received upon disposition Balance at the end of quarter $ The following table presents data related to non-performing loans, by dollar amount and category at March 31, 2011, excluding loans held for sale and credit-impaired loans that were acquired as part of our FDIC-assisted transactions (dollar amounts in thousands): Commercial and Lease Loans Construction Real Estate Loans Commercial Real Estate Loans Consumer Loans Total Loans Number of Borrowers Amount Number of Borrowers Amount Number of Borrowers Amount Amount Amount $10.0 million or more - $ - 2 $ 1 $ $ - $ $5.0 million to $9.9 million 2 3 2 - $1.5 million to $4.9 million 3 13 19 Under $1.5 million 47 29 52 $ 47 $ Percentage of individual loan category 1.84% 27.44% 7.33% 2.93% 5.01% Specific reserves and partial charge-offs as a percentage of non-performing loans 46% 47% 32% The following table presents data related to non-performing loans, by dollar amount and category at December 31, 2010 (dollar amounts in thousands): Commercial and Lease Loans Construction Real Estate Loans Commercial Real Estate Loans Consumer Loans Total Loans Number of Borrowers Amount Number of Borrowers Amount Number of Borrowers Amount Amount Amount $10.0 million or more - $ - 2 $ 2 $ $ - $ $5.0 million to $9.9 million 3 5 3 - $1.5 million to $4.9 million 6 13 15 Under $1.5 million 45 30 54 $ 50 $ Percentage of individual loan category 2.33% 28.84% 7.30% 3.06% 5.48% Specific reserves and partial charge-offs as a percentage of non-performing loans 44% 47% 32% We define potential problem loans as performing loans rated substandard that do not meet the definition of a non-performing loan (See “Asset Quality” section above for non-performing loans).Potential problem loans carry a higher probability of default and require additional attention by management.The aggregate principal amount of potential problem loans was $307.4 million, or 4.83% of total loans, as of March 31, 2011, compared to $291.7 million, or 4.41% of total loans, as of December 31, 2010.Our potential problem loans would have decreased during the first quarter; however, approximately $29 million in loans were upgraded from nonperforming to potential problem status. 10 “Purchased credit-impaired loans” refer to certain loans acquired in FDIC-assisted transactions, for which deterioration in credit quality occurred before the Company’s acquisition date.Upon acquisition, these loans were recorded at fair value with interest income to be accreted over the estimated life of the loan when cash flows are reasonably estimable, even if the underlying loans are contractually past due.Acquisition fair value incorporates the Company’s estimate, as of the acquisition date, of credit losses over the remaining life of the portfolio.No allowance for loan losses has been recorded for these loans as of March 31, 2011. The following table displays information on commercial real estate loans by risk category and type, excluding covered loans, at March 31, 2011 (dollars in thousands): Risk Category Potential Problem Non-Performing and Other Watch Loans (NPLs) List Loans Pass Loans Total Amount % of Loan Balance Reserved(1) Amount % of Loan Balance Reserved Amount % of Loan Balance Reserved Amount % of Loan Balance Reserved(1) Church and school $ 36% $ 22% $ 2% $ 5% Healthcare 15% - 0% 2% 3% Industrial 29% 21% 2% 8% Multifamily 40% 22% 2% 7% Office 55% 22% 2% 12% Other 18% 19% 2% 6% Retail 34% 18% 2% 6% $ 32% $ 20% $ 2% $ 7% To calculate the percentage of loan balances reserved, partial charge-offs taken on loans with balances outstanding have been added back to both reserves and outstanding balance. 11 The following table sets forth information on commercial real estate loans by risk category and type, excluding covered loans, at December 31, 2010 (dollars in thousands): Risk Category Potential Problem Non-Performing and Other Watch Loans (NPLs) List Loans Pass Loans Total Amount % of Loan Balance Reserved(1) Amount % of Loan Balance Reserved Amount % of Loan Balance Reserved Amount % of Loan Balance Reserved(1) Church and school $ 36% $ 20% $ 1% $ 4% Healthcare - - 15% 2% 2% Industrial 25% 17% 2% 7% Multifamily 40% 19% 2% 7% Office 44% 18% 4% 10% Other 16% 18% 2% 6% Retail 39% 18% 2% 9% $ 32% $ 18% $ 2% $ 7% To calculate the percentage of loan balances reserved, partial charge-offs taken on loans with balances outstanding have been added back to both reserves and outstanding balance. The following table sets forth information on commercial real estate loans by risk category and type, excluding covered loans, at September 30, 2010 (dollars in thousands): Risk Category Potential Problem Non-Performing and Other Watch Loans (NPLs) List Loans Pass Loans Total Amount % of Loan Balance Reserved(1) Amount % of Loan Balance Reserved Amount % of Loan Balance Reserved Amount % of Loan Balance Reserved(1) Church and school 7% 18% 1% 3% Healthcare - - 13% 2% 2% Industrial 19% 16% 2% 5% Multifamily 28% 13% 1% 6% Office 38% 16% 1% 8% Other 13% 12% 1% 5% Retail 32% 14% 2% 8% 27% 14% 2% 6% To calculate the percentage of loan balances reserved, partial charge-offs taken on loans with balances outstanding have been added back to both reserves and outstanding balance. 12 The following table sets forth trend information for construction real estate loans by risk category, excluding covered loans, for the past five quarters (dollars in thousands): Risk Category Potential Problem Non-Performing and Other Watch Loans (NPLs) List Loans Pass Loans Total Amount % of Loan Balance Reserved(1) Amount % of Loan Balance Reserved Amount % of Loan Balance Reserved Amount % of Loan Balance Reserved(1) Total construction loans as of March 31, 2011 $ 47% $ 19% $ 3% $ 23% Total construction loans as of December 31, 2010 $ 47% $ 14% $ 3% $ 22% Total construction loans as of September 30, 2010 $ 48% $ 16% $ 3% $ 23% Total construction loans as of June 30, 2010 $ 44% $ 17% $ 3% $ 24% Total construction loans as of March 31, 2010 $ 39% $ 17% $ 4% $ 20% To calculate the percentage of loan balances reserved, partial charge-offs taken on loans with balances outstanding have been added back to both reserves and outstanding balance. 13 Below is a reconciliation of the activity in our allowance for loan losses for the periods indicated (dollar amounts in thousands): Three Months Ended March 31, December 31, September 30, June 30, March 31, Balance at the beginning of period $ Provision for loan losses Charge-offs: Commercial loans Commercial loans collateralized by assignment of lease payments (lease loans) - Commercial real estate loans Construction real estate Residential real estate Indirect vehicle Home equity Consumer loans Total charge-offs Recoveries: Commercial loans Commercial loans collateralized by assignment of lease payments (lease loans) 66 26 62 96 - Commercial real estate loans Construction real estate Residential real estate 7 7 9 41 Indirect vehicle Home equity 48 11 31 59 Consumer loans 91 2 1 2 Total recoveries Total net charge-offs Balance (1) $ Total loans, excluding loans held for sale $ Average loans, excluding loans held for sale $ Ratio of allowance for loan losses to total loans, excluding loans held for sale 2.80% 2.90% 2.83% 2.78% 2.77% Net loan charge-offs to average loans, excluding loans held for sale (annualized) 3.38% 2.99% 3.81% 3.89% 2.93% Includes $12.7 million for credit losses on unfunded commitments at March 31, 2011. 14 Our allowance for loan losses is comprised of three elements: a general loss reserve; a specific reserve for impaired loans; and a reserve for smaller-balance homogenous loans.The following table presents these three elements of our allowance for loan losses as of March 31, 2011 and December 31, 2010 (in thousands): March 31, December 31, General loss reserve $ $ Specific reserve Smaller-balance homogenous loans reserve Total allowance for loan losses $ $ Although management believes that adequate specific and general loan loss allowances have been established, actual losses are dependent upon future events and, as such, further additions to the level of specific and general loan loss allowances may become necessary. 15 INVESTMENT SECURITIES The following table sets forth the fair value, amortized cost, and total unrealized gain of our investment securities, by type (in thousands): At March 31, At December 31, At September 30, At June 30, At March 31, Securities available for sale: Fair value Government sponsored agencies and enterprises $ States and political subdivisions Mortgage-backed securities Corporate bonds Equity securities Total fair value $ Amortized cost Government sponsored agencies and enterprises $ States and political subdivisions Mortgage-backed securities Corporate bonds Equity securities Total amortized cost $ Unrealized gain Government sponsored agencies and enterprises $ States and political subdivisions Mortgage-backed securities Corporate bonds - Equity securities 46 78 66 Total unrealized gain $ Securities held to maturity, at cost: Mortgage-backed securities $ $ - $ - $ - $ - We do not have any meaningful direct or indirect holdings of subprime residential mortgage loans, home equity lines of credit, or any Fannie Mae or Freddie Mac preferred or common equity securities in our investment securities portfolio.Additionally, more than 99% of our mortgage-backed securities are agency guaranteed. 16 DEPOSIT MIX The following table shows the composition of deposits as of the dates indicated (dollars in thousands): March 31, December 31, September 30, June 30, March 31, % of % of % of % of % of Amount Total Amount Total Amount Total Amount Total Amount Total Low cost deposits: Noninterest bearing deposits $ 21% $ 21% $ 20% $ 19% $ 18% Money market and NOW accounts 34% 34% 34% 33% 34% Savings accounts 10% 8% 7% 7% 7% Total low cost deposits 65% 63% 61% 59% 59% Certificates of deposit: Certificates of deposit 28% 30% 31% 34% 34% Public funds - certificates of deposit 1% 1% 1% 1% 1% Brokered deposit accounts 6% 6% 6% 6% 6% Total certificates of deposit 35% 37% 39% 41% 41% Total deposits $ 100% $ 100% $ 100% $ 100% $ 100% Our deposit mix improved in the quarter, with approximately 65% of deposits in low cost sources at March 31, 2011, compared to 63% at December 31, 2010 and 59% at March 31, 2010.Our ratio of certificates of deposit to total deposits was 35% at March 31, 2011 compared to 37% at December 31, 2010 and 41% at March 31, 2010.Our ratio of noninterest bearing deposits to total deposits was 21% at March 31, 2011, consistent with December 31, 2010 and up from 18% at March 31, 2010. 17 FORWARD-LOOKING STATEMENTS When used in this press release and in reports filed with or furnished to the Securities and Exchange Commission, in press releases or other public stockholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases “believe,” “will,” “should,” “will likely result,” “are expected to,” “will continue” “is anticipated,” “estimate,” “project,” “plans,” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date made.These statements may relate to our future financial performance, strategic plans or objectives, revenues or earnings projections, or other financial items.By their nature, these statements are subject to numerous uncertainties that could cause actual results to differ materially from those anticipated in the statements. Important factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following: (1) expected revenues, cost savings, synergies and other benefits from our merger and acquisition activities might not be realized within the anticipated time frames or at all, and costs or difficulties relating to integration matters, including but not limited to customer and employee retention, might be greater than expected; (2) the possibility that the expected benefits of the FDIC-assisted transactions we previously completed will not be realized; (3) the credit risks of lending activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses, which could necessitate additional provisions for loan losses, resulting both from loans we originate and loans we acquire from other financial institutions; (4) results of examinations by the Office of Comptroller of Currency and other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our allowance for loan losses or write-down assets; (5) competitive pressures among depository institutions; (6) interest rate movements and their impact on customer behavior and net interest margin; (7) the impact of repricing and competitors’ pricing initiatives on loan and deposit products; (8) fluctuations in real estate values; (9) the ability to adapt successfully to technological changes to meet customers’ needs and developments in the market place; (10) our ability to realize the residual values of our direct finance, leveraged, and operating leases; (11) our ability to access cost-effective funding; (12) changes in financial markets; (13) changes in economic conditions in general and in the Chicago metropolitan area in particular; (14) the costs, effects and outcomes of litigation; (15) new legislation or regulatory changes, including but not limited to the Dodd-Frank Wall Street Reform and Consumer Protection Act and regulations adopted thereunder, changes in federal and/or state tax laws or interpretations thereof by taxing authorities, changes in laws, rules or regulations applicable to companies that have participated in the TARP Capital Purchase Program of the U.S. Department of the Treasury and other governmental initiatives affecting the financial services industry; (16) changes in accounting principles, policies or guidelines; (17) our future acquisitions of other depository institutions or lines of business; and (18) future goodwill impairment due to changes in our business, changes in market conditions, or other factors. We do not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date on which the forward-looking statement is made. TABLES TO FOLLOW 18 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) As of the dates indicated (Amounts in thousands) March 31, December 31, September 30, June 30, March 31, ASSETS Cash and due from banks $ Interest earning deposits with banks Total cash and cash equivalents Investment securities: Securities available for sale, at fair value Securities held to maturity, at cost - Non-marketable securities - FHLB and FRB Stock Total investment securities Loans held for sale - Loans: Total loans excluding covered loans Covered loans Total loans Less allowance for loan loss Net loans Lease investments, net Premises and equipment, net Cash surrender value of life insurance Goodwill, net Other intangibles, net Other real estate owned Other real estate owned related to FDIC transactions FDIC indemnification asset Other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Noninterest bearing $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Junior subordinated notes issued to capital trusts Accrued expenses and other liabilities Total liabilities Stockholders' Equity Preferred stock Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock Controlling interest stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ 19 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data)(Unaudited) Three Months Ended March 31, December 31, September 30, June 30, March 31, Interest income: Loans $ 87,167 $ 92,701 $ 94,697 $ 94,699 $ 82,387 Investment securities available for sale: Taxable Nontaxable Federal funds sold - 2 Other interest bearing accounts 91 Total interest income Interest expense: Deposits Short-term borrowings Long-term borrowings & junior subordinated notes Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income: Loan service fees Deposit service fees Lease financing, net Brokerage fees Trust & asset management fees Net gain on sale of investment securities Increase in cash surrendervalue of life insurance Net gain (loss) on sale of other assets 11 Acquisition related gains - Accretion of FDIC indemnification asset - Other operating income Total other income Other expense: Salaries & employee benefits Occupancy & equipment expense Computer services expense Advertising & marketing expense Professional & legal expense Brokerage fee expense Telecommunication expense Other intangible amortization expense FDIC insurance premiums Branch impairment charges - Other real estate expense, net Other operating expenses Total other expense Income (loss) before income taxes Income (benefit) tax expense Net income (loss) Preferred stock dividends and discount accretion Net income (loss) available to common stockholders 20 Three Months Ended March 31, December 31, September 30, June 30, March 31, Common share data: Net income (loss) per basic common share $ Impact of preferred stock dividends on basic earnings (loss) per common share Basic earnings (loss) per common share Net income (loss) per common share Impact of preferred stock dividends on diluted earnings (loss) per common share Diluted earnings (loss) per common share Weighted average common shares outstanding Diluted weighted average common shares outstanding 21 Three Months Ended March 31, December 31, September 30, June 30, March 31, Performance Ratios: Annualized return on average assets % Annualized return on average common equity Annualized cash return on average tangible common equity(1) Net interest rate spread Cost of funds(2) Efficiency ratio(3) Annualized net non-interest expense to average assets(4) Core pre-tax pre-provision earnings to risk-weighted assets(5) Net interest margin Tax equivalent effect Net interest margin - fully tax equivalent basis(6) Asset Quality Ratios: Non-performing loans(7) to total loans % Non-performing assets(7) to total assets Allowance for loan losses to non-performing loans(7) Allowance for loan losses to non-performing loans,(7) including partial charge-offs taken Allowance for loan losses to total loans Net loan charge-offs to average loans (annualized) Capital Ratios: Tangible equity to tangible assets(8) % Tangible common equity to risk weighted assets(9) Tangible common equity to tangible assets(10) Book value per common share(11) $ Less: goodwill and other intangible assets, net of tax benefit, per common share Tangible book value per common share(12) Total capital (to risk-weighted assets) % Tier 1 capital (to risk-weighted assets) Tier 1 capital (to average assets) Tier 1 common capital (to risk-weighted assets) Net cash flow available to common stockholders (net income available to common stockholders, plus other intangibles amortization expense, net of tax benefit) divided by average tangible common equity (average common equity less average goodwill and average other intangibles, net of tax benefit). Equals total interest expense divided by the sum of average interest bearing liabilities and noninterest bearing deposits. Equals total other expense excluding non-core items divided by the sum of net interest income on a fully tax equivalent basis and total other income less non-core items. Equals total other expense excluding non-core items less total other income excluding non-core items divided by average assets. Equal net income before taxes excluding loan loss provision expense, non-core other income items, and non-core other expense items divided by risk-weighted assets. Represents net interest income, on a fully tax equivalent basis assuming a 35% tax rate, as a percentage of average interest earning assets. Non-performing loans excludes purchased credit-impaired loans and loans held for sale.Non-performing assets excludes purchased credit-impaired loans, loans held for sale, and other real estate owned related to FDIC transactions. Equals total ending stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total risk weighted assets. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. Equals total ending common stockholders’ equity divided by common shares outstanding. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by common shares outstanding. 22 NON-GAAP FINANCIAL INFORMATION This press release contains certain financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP).These measures include pre-tax, pre-provision earnings; core pre-tax, pre-provision earnings; net interest income on a fully tax equivalent basis, net interest margin on a fully tax equivalent basis; efficiency ratio, ratio of annualized net non-interest expense to average assets, and ratio of core pre-tax, pre-provision earnings to risk-weighted assets, with net gains and losses on securities available for sale, net gains and losses on sale of other assets, net gains and losses on other real estate owned, acquisition related gains and increase (decrease) in market value of assets held in trust for deferred compensation excluded from the non-interest income components, impairment charges and increase (decrease) in market value of assets held in trust for deferred compensation excluded from the non-interest expense components of these ratios; ratios of tangible equity to tangible assets, tangible common equity to risk weighted assets, tangible common equity to tangible assets and Tier 1 common capital to risk-weighted assets; tangible book value per common share; and annualized cash return on average tangible common equity.Our management uses these non-GAAP measures in its analysis of our performance.Management believes that pre-tax, pre-provision earnings are a useful measure in assessing our core operating performance, particularly during times of economic stress.The tax equivalent adjustment to net interest income recognizes the income tax savings when comparing taxable and tax-exempt assets and assumes a 35% tax rate.Management believes that it is a standard practice in the banking industry to present net interest income and net interest margin on a fully tax equivalent basis, and accordingly believes that providing these measures may be useful for peer comparison purposes.Management also believes that by excluding net gains and losses on securities available for sale, net gains and losses on sale of other assets, net gains and losses on other real estate owned, acquisition-related gains and increase (decrease) in market value of assets held in trust for deferred compensation from the non-interest income component and excluding impairment changes and increase (decrease) in market value of assets held in trust for deferred compensation from other non-interest expense of the efficiency ratio, the ratio of annualized net non-interest expense to average assets and the ratio of core pre-tax, pre-provision earnings to risk-weighted assets, these ratios better reflect our core operating performance.In addition, management believes that presenting the ratio of Tier 1 common equity to risk weighted assets is useful for assessing our capital strength and for peer comparison purposes.The other measures exclude the acquisition-related goodwill and other intangible assets, net of tax benefit, in determining tangible assets, tangible equity, tangible common equity and average tangible common equity and exclude other intangible amortization expense, net of tax benefit, in determining net cash flow available to common stockholders.Management believes the presentation of these other financial measures excluding the impact of such items provides useful supplemental information that is helpful in understanding our financial results, as they provide a method to assess management’s success in utilizing our tangible capital.These disclosures should not be viewed as substitutes for the results determined to be in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. The following table presents a reconciliation of tangible equity to equity (in thousands): March 31, December 31, September 30, June 30, March 31, Stockholders' equity - as reported $ Less: goodwill Less: other intangible, net of tax benefit Tangible equity $ The following table presents a reconciliation of tangible assets to total assets (in thousands): March 31, December 31, September 30, June 30, March 31, Total assets - as reported $ Less: goodwill Less: other intangible, net of tax benefit Tangible assets $ 23 The following table presents a reconciliation of tangible common equity to stockholders’ common equity (in thousands): March 31, December 31, September 30, June 30, March 31, Common stockholders' equity - as reported $ Less: goodwill Less: other intangible, net of tax benefit Tangible common equity $ The following table presents a reconciliation of average tangible common equity to average common stockholders’ equity (in thousands): Three Months Ended March 31, December 31, September 30, June 30, March 31, Average common stockholders' equity - as reported $ Less:average goodwill Less:average other intangible assets, net of tax benefit Average tangible common equity $ The following table presents a reconciliation of net cash flow available to common stockholders to net income (loss) available to common stockholders (in thousands): Three Months Ended March 31, December 31, September 30, June 30, March 31, Net income (loss) available to common stockholders - as reported $ Add: other intangible amortization expense, net of tax benefit Net cash flow available to common stockholders $ 24 Efficiency Ratio Calculation (Dollars in Thousands) Three Months Ended March 31, December 31, September 30, June 30, March 31, Non-interest expense $ Adjustment for impairment charges - Adjustment for increase (decrease) in market value of assets held in trust for deferred compensation 7 Non-interest expense - as adjusted $ Net interest income $ Tax equivalent adjustment Net interest income on a fully tax equivalent basis Plus other income Less net (losses) gains on other real estate owned 52 Less net (losses) gains on securities available for sale Less net gains (losses) on sale of other assets 11 Less acquisition related gains - Less increase (decrease) in market value of assets held in trust for deferred compensation 7 Net interest income plus non-interest income - as adjusted $ Efficiency ratio 57.71% 53.72% 55.32% 56.39% 58.00% Efficiency ratio (without adjustments) 60.05% 55.97% 53.86% 36.81% 57.47% Annualized Net Non-interest Expense to Average Assets Calculation (Dollars in Thousands) Three Months Ended March 31, December 31, September 30, June 30, March 31, Non-interest expense $ Adjustment for impairment charges - Adjustment for increase (decrease) in market value of assets held in trust for deferred compensation 7 Non-interest expense - as adjusted Other income Less net (losses) gainson other real estate owned 52 Less net (losses) gains on securities available for sale Less net gains (loss) on sale of other assets 11 Less acquisition related gains - Less increase (decrease) in market value of assets held in trust for deferred compensation 7 Other income - as adjusted Net non-interest expense $ Average assets $ Annualized net non-interest expense to average assets 1.46% 1.22% 1.36% 1.45% 1.52% Annualized net non-interest expense to average assets (without adjustments) 1.50% 1.28% 1.14% -1.01% 1.38% 25 Core Pre-Tax, Pre-Provision Earnings (Dollars in Thousands) Three Months Ended March 31, December 31, September 30, June 30, March 31, Income (loss) before income taxes $ Provision for loan losses Pre-tax, pre-provision earnings Non-core other income Net (losses) gains on other real estate owned 52 Net (losses) gains on securities available for sale Net gain (loss) on sale of other assets 11 Acquisition related gains - Increase (decrease) in market value of assets held in trust for deferred compensation 7 Total non-core other income Non-core other expense Impairment charges - Increase (decrease) in market value of assets held in trust for deferred compensation 7 Total non-core other expense 7 Core pre-tax, pre-provision earnings $ Risk-weighted assets $ Annualized pre-tax, pre-provision earnings to risk- weighted assets 2.81% 3.08% 2.91% 2.71% 2.41% Annualized pre-tax, pre-provision earnings to risk- weighted assets (without adjustments) 2.74% 2.98% 3.24% 6.34% 2.62% A reconciliation of net interest margin on a fully tax equivalent basis to net interest margin is contained in the tables under “Net Interest Margin.”A reconciliation of tangible book value per common share to book value per common share is contained in the “Selected Financial Ratios” table. 26 NET INTEREST MARGIN The following table presents, for the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): Three Months Ended March 31, Three Months Ended December 31, Average Yield/ Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Balance Interest Rate Interest Earning Assets: Loans (1) (2) (3): Commercial related credits Commercial $ $ 4.99% $ $ 5.03% $ $ 4.80% Commercial loans collateralized by assignment of lease payments Real estate commercial Real estate construction Total commercial related credits Other loans Real estate residential Home equity Indirect Consumer loans Total other loans Total loans, excluding covered loans Covered loans Total loans Taxable investment securities Investment securities exempt from federal income taxes (3) Federal funds sold - - 2 - - Other interest bearing deposits 91 Total interest earning assets $ Non-interest earning assets Total assets $ $ $ Interest Bearing Liabilities: Core funding: Money market and NOW accounts $ $ 0.37% $ $ 0.54% $ $ 0.48% Savings accounts Certificate of deposit Customer repurchase agreements Total core funding Whole sale funding: Public funds Brokered accounts (includes fee expense) Other short-term borrowings 30 38 Long-term borrowings Total wholesale funding Total interest bearing liabilities $ Non-interest bearing deposits Other non-interest bearing liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ $ Net interest income/interest rate spread (4) $ 3.68% $ 3.42% $ 3.63% Taxable equivalent adjustment Net interest income, as reported $ $ $ Net interest margin (5) 3.76% 3.55% 3.72% Tax equivalent effect 0.12% 0.12% 0.11% Net interest margin on a fully equivalent basis (5) 3.88% 3.67% 3.83% Non-accrual loans are included in average loans. Interest income includes amortization of deferred loan origination fees of $1.3 million, $1.0 million, and $1.0 million for the three months ended March 31, 2011, December 31, 2010, and March 31, 2010, respectively. Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. Net interest margin represents net interest income as a percentage of average interest earning assets. 27
